Citation Nr: 0412408	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to direct service connection for a pulmonary 
disorder manifested by shortness of breath.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a respiratory disorder due to an undiagnosed 
illness.

3.  Entitlement to an effective date earlier than November 2, 
1994, for a pulmonary disorder manifested by shortness of 
breath.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Fellow Servicemember
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to December 
1986.  The veteran was called to, and served on, Reserve 
active duty from September 1990 to May 1991, and he served in 
Southwest Asia during Operations Desert Shield/Desert Storm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case originally was under the 
jurisdiction of the RO at St. Petersburg, Florida.  It was 
transferred to the Atlanta, Georgia, RO, as the veteran is an 
employee of the St. Petersburg RO.

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In April 2000 the Board remanded the case to the RO for 
additional development.  The RO returned the case to the 
Board for further appellate review, and the veteran's 
representative submitted additional argument on the veteran's 
behalf in March 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002) (VCAA), became effective after the 
veteran filed his claim.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).

In a letter dated in June 2001 (letter), the RO purported to 
provide the veteran the notice required by the VCAA.  
Although the letter informs the veteran that one of the 
purposes of the letter was to tell him what information or 
evidence he needs to support his claims, the letter does not 
in fact contain these necessary elements.  Specifically, it 
does not refer to the private hospital records needed, nor 
does it provide notice that he should submit all evidence 
that he has pertinent to the claim.  38 C.F.R. § 3.159.  
Thus, it does not provide the elements of notice required by 
the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); see 
also Huston v. Principi, 17 Vet. App. 195 (2003).

The April 2000 remand instructed the RO to obtain any 
hospital records associated with the veteran's 1991 treatment 
at Brandon Humana Hospital.  The Board notes the RO's April 
2000 letter to the veteran which specifically references 
those records.  It does not appear that the appellant 
responded with the assistance needed to get those records, 
nor does it appear that he obtained them for submission to 
the VA.  In view of the development otherwise undertaken 
herein, he is offered another chance to assist, as needed, in 
obtaining those records.  Notice is hereby provided that the 
VA will not attempt to get the records without assistance in 
the form of at least a signed release of information form 
from the veteran.

The Board also notes that there is no indication in the March 
2003 supplemental statement of the case (SSOC) that the RO 
considered the appropriateness of submitting the veteran's 
case for extra-schedular consideration, see 38 C.F.R. 
§ 3.321(b) (2003), as mentioned in the April 2000 remand.  
See Stegall v. Brown, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information (e.g., what evidence 
is needed to support claims for service 
connection, increased rating, and an 
earlier effective date), the letter 
should specifically inform the veteran of 
the evidence already obtained by the RO 
and associated with the claim file (as 
regard the issues of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence VA will obtain on his 
behalf.  He should be provided notice 
that he MUST assist in obtaining the 
pertinent Brandon Humana Hospital records 
for them to be considered.  Specifically, 
he must provide either the records or a 
release of information form so that the 
VA may attempt to obtain the records.  To 
the extent there is an attempt to obtain 
the records which is unsuccessful, that 
should be noted in the claims folder.  
Failure of the appellant to cooperate 
should also be noted in the claims file. 

2.  After the above is complete, the RO 
shall ensure that all items noted in the 
April 2000 remand are accomplished and, 
if not, the reason therefor is noted in 
the claim file.

3.  After all of the above is completed, 
and as pertinent, the RO shall review all 
of the evidence obtained since the last 
SSOC in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.  This 
review should include consideration of 
the application of 38 C.F.R. § 3.321, to 
include whether there is any basis for 
referral of the case under these 
provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



